 In theMatterof DAYTON PUMP AND MANUFACTURING COMPANYcindUNITED ELECTRICAL,RADIO & MACHINE WORKERS OFAMERICA, C. I. O.Case No. R-5795. -Decided August 21,1943Mr. C. C. HellerandMLr. Clarence J. Storeklein,of Dayton, Ohio,for the Company.Mr. Forrest Payne,of Dayton, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, C.I.O., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Dayton Pump and Manufacturing Company, Dayton,Ohio, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before CharlesE. Persons, Trial Examiner. Said hearing was held at Dayton, Ohio,on August 4, 1943. The Company and the Union appeared at and par-ticipated in the hearing.' All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDayton Pump and Manufacturing Company is an Ohio corporationwith its principal place of business at Dayton, Ohio, where it is engagedin the manufacture and sale of watering pumps and systems, watersofteners, and gasoline pumps. A substantial portion of the raw ma-"Although Lodge No. 225,International Association of Machinists,herein called theI.A. M., was served with notice of hearing,it did not appear.52 N. L.R. B., No. 9.45 46DECTSdONS OF N'A'TIONAL LABOR RELATIONS BOARDterials used by the Company is shipped to it from points outside theState of Ohio. During 1942 the Company sold products valued in ex-cess of $1,000, over 50 percent of which was shipped to points outsidethe State of Ohio. The Company admits, for the purpose of this pro-ceeding, that it is engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring June 1943 the Union, claiming to represent a majority ofthe Company's employees, requested recognition as the exclusive col-lective bargaining representative of the Company's employees. TheCompany refused this request.On June 23, 1939, the Company and the I.A.M. entered into anexclusive bargaining contract covering certain employees of the Com-pany involved herein. The contract provides that it shall remain in fullforce and effect from June 23, 1939, until 30 days' notice is given byeither party thereto of a desire to terminate.The record indicatesthat, although no such notice has been given, the contract is not beingenforced, and further, as noted above, the I.A.M., although servedwith notice of hearing, did not appear. Inasmuch as the contract isterminable on 30 days' notice by either party thereto, we find that itdoes not constitute a bar to a determination of representatives at thistime.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, ex-cluding foremen, assistant foremen, any other supervisory employeeswith authority to hire, discharge, promote, discipline, or otherwise2 The Field Examiner reported that the Unionpresented 128 membership applicationcards bearingapparentlygenuine signatures of persons whose names appear on the Com-pany's pay roll of May22, 1943.Thereare approximately 285 employees in the appro-priate unit. DAYTON PUMP AND MANUFACTURING COMPANY47effectchanges in the status of employees, or effectively recommendsuch action, office clerical employees, and plant-protection employees,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Union requests that the pay roll as of the date of its petition beused to determine eligibility to vote.The Company requests thata current pay roll be used for that purpose. Inasmuch as no reasonappears as to why we should depart from our usual practice, we shalldirect that those eligible to vote shall be the employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representw-tives' for the purposes of collective bargaining with Dayton Pumpand Manufacturing Company, Dayton, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately,preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations; for the pair-poses ofcollective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.